Citation Nr: 0725757	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The case has since been transferred to the 
Newark, New Jersey VARO.     

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in January 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Prior to the hearing, the veteran submitted 
additional evidence directly to the Board.  He has waived 
review of this evidence by the RO.  38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  There is no competent medical evidence of a causal 
relationship between the current bilateral hearing loss and 
service, and this disorder was not shown within one year 
following service.

2.  The competent medical evidence of record on balance, does 
not establish a causal relationship between the tinnitus and 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303. 3.304. 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 
 
The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters dated February 2006 and April 2006, 
he was notified of the information and evidence needed to 
substantiate and complete his claims.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  He was 
also told to submit any medical reports in his possession.  
The VCAA letters were sent to him prior to the RO's June 2006 
decision that is the basis for this appeal.  
 
The United States Court of Appeals for Veterans Claims 
(Court) further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  No further notice is needed as to any 
disability rating or effective date matters.  Any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot as the bilateral hearing loss and 
tinnitus claims, discussed supra, have been denied.  
Therefore, VA's duty to notify the veteran has been satisfied 
and there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 
 
The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  VA has also obtained a 
medical examination with an opinion as to the etiology of the 
claimed disorders.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

II.  Service Connection for Hearing Loss 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the veteran has alleged that his hearing damage 
was caused by his exposure to loud noise from gun fire, as 
indicated in his testimony from the January 2007 hearing.  
Also, a review of the veteran's DD Form 214 indicates that 
his military occupational specialty was that of a non-combat 
field artillery crewman.  

The record before the Board contains medical records and 
post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  The record includes an in-service Report 
of Medical Examination dated in June 1964.  This examination 
revealed that the pure tone audiometric thresholds between 
500 to 4000 Hz were within normal limits for each ear upon 
induction into service.  The findings are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
10
LEFT
0
5
10
10
5
 
A July 1966 separation examination also revealed that the 
pure tone audiometric thresholds between 500 to 4000 Hz were 
within normal limits for each 
ear upon discharge from service.  The findings are as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
0
0
--
15

Moreover, there was no claim or notation for hearing loss in 
the service medical records.  

Subsequent to service, the first medical evidence of hearing 
loss is found in an audiological evaluation from Garden State 
Hearing and Balance Center in November 2005.  The veteran 
told the doctor that he had longstanding hearing difficulty 
and longstanding right sided tinnitus; and, that there was no 
post-war noise exposure.  On the private audiological 
evaluation, the findings were as follows: normal otoscopic 
exam; moderate high frequency sensorineural hearing loss in 
both ears, word recognition ability was mildly reduced 
bilaterally (80% right; and 76% left); and tympanometry 
showed a normal type "A" tympanogram in the right ear and a 
type "C" tympanogram in the left ear.  It is not clear 
whether the testing at that time met VA specifications, 
pursuant to 38 C.F.R. § 3.385.  The report also revealed that 
his hearing difficulty "appears to be noise induced."  

The veteran was examined by the VA in May 2006.  He told the 
medical examiner that he has had difficulty hearing speech 
clearly for the last 10 to 12 years.  He also complained of 
right ear tinnitus.  On the authorized audiological 
evaluation conducted in May 2006, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
60
60
LEFT
10
15
60
60
60

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 49 decibels in the right ear and 49 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.  Based on the examination 
findings and a review of the veteran's entire claims file, 
the examiner noted that the veteran's in-service hearing 
thresholds were well within normal limits bilaterally and 
reiterated that the veteran had reported an onset of hearing 
problems approximately 10 to 12 years ago, "more than 25 
years following discharge from the service."  The examiner 
determined that there was no evidence showing that the 
veteran's hearing loss was aggravated by service or 
manifested to a compensable degree within one year following 
discharge from service.  In conclusion, the examiner 
determined that hearing loss was not caused by, or the result 
of, military service.  

The Board is aware of the 2005 private doctor's favorable 
opinion; however, the doctor apparently did not review the 
claims file, and it appears that he relied on statements made 
by the veteran regarding causation.  The Board notes that a 
fully informed medical opinion is needed in order to clarify 
the etiology of any current condition.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

By contrast, the VA examiner reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between current bilateral hearing loss 
and service.  Given that this opinion was based on a more 
thorough review of the veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value than the private opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board, however, may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided).

Moreover, treatment for bilateral hearing loss began 
approximately 39 years following separation from service.  
Even if the veteran's recent statement in his claim-that the 
onset of hearing loss began in 1966-1967-could be read as 
claiming continuity of hearing loss symptomatology since 
service, such history is substantially rebutted by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and the unfavorable May 2006 
opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Preliminarily, the Board notes that the Court has determined 
that, for tinnitus, a veteran is competent to present 
evidence of continuity of symptomatology. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

There was no claim or notation for tinnitus in the service 
medical records.  The private medical record dated November 
2005 is the first evidence of treatment for tinnitus.  In 
this statement, the private doctor noted the veteran's 
complaints of long-standing tinnitus and recommended 
"[c]onsideration" of the veteran's service connection claim 
for tinnitus by VA.

The examiner who conducted the veteran's May 2006 examination 
reviewed the claims file and noted that the veteran reported 
right-ear "sea shell" tinnitus "shortly after discharge 
from service."  Based on this history, the examination 
results, and the claims file review, the examiner determined 
that there was no evidence showing that tinnitus was incurred 
in or aggravated by military service.  The examiner further 
opined that this disorder was not manifested to a compensable 
degree within one year following discharge from military 
service.

Although the veteran asserts that the onset of his tinnitus 
began shortly after his discharge from service, he did not 
report this disorder to a treatment provider until 
approximately 39 years following service.  This inconsistency 
limits the probative value of his continuity-of-
symptomatology contentions, particularly when contrasted with 
the unfavorable opinion from the May 2006 VA examiner.  The 
Board notes that this examiner's opinion was based on a 
review of the entire claims file and has substantial 
probative value.  See Owens v. Brown, 7 Vet. App. at 433.

Thus, the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


